
QuickLinks -- Click here to rapidly navigate through this document


NONCOMPETE AGREEMENT


        This NONCOMPETE AGREEMENT (this "Agreement"), dated as of February 23,
2002 is between Key Production Company, Inc., a Delaware corporation (the
"Company"), which for the purposes hereof shall include any subsidiary or
affiliate of the Company, and Monroe Robertson (the "Employee").

RECITALS

        A.    The Employee is currently employed and has been employed as
President and Chief Operating Officer of the Company since September 1999 and
has been employed in an executive, management or professional capacity for the
Company since 1992.

        B.    The Company may desire to terminate the Employee's employment for
valid corporate reasons.

        C.    The Employee has acquired, through his employment, valuable
confidential and proprietary information.

        D.    The Company desires that the information acquired by the Employee
not be used by its competitors.

        E.    The Company desires to pay the Employee an amount equal to
$2,300,000 in consideration for the Employee's agreement not to compete with the
Company.

        F.    In order to protect the trade secrets and confidential information
of the Company and as a condition to the payment of $2,300,000 to the Employee,
the Company requires that Employee enter into this Agreement.

        NOW THEREFORE, in consideration of Employee's employment with the
Company, $2,300,000, and of the mutual covenants and agreements contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

        1.    Covenants Not to Compete or Interfere.    

        (a)  During the term of Employee's employment with the Company and for a
period of 24 months thereafter, and regardless of the reason for Employee's
termination, Employee shall not directly or indirectly own, manage, operate,
control, be employed by, serve as a consultant to or otherwise participate, be a
director, partner, or hold a 10% equity interest in any entity that has
drilling, production, or exploration operations in the States of Oklahoma,
Mississippi, Louisiana, Texas, California or Wyoming, in the Gulf of Mexico in
areas contiguous to the States of Louisiana or Mississippi.

        (b)  During the term of Employee's employment with the Company and for a
period of 24 months thereafter, and regardless of the reason for Employee's
termination, Employee shall not (i) cause or attempt to cause any employee of
the Company to leave the employ of the Company, (ii) actively recruit any
employee of the Company to work for any organization of, or in which Employee is
an officer, director, employee, consultant, independent contractor or owner of
any equity interest; or (iii) solicit, divert or take away, or attempt to take
away, the business or patronage of any client, customer or account, or
prospective client, customer or account, of the Company which were contacted,
solicited or served by Employee while employed by the Company.

        (c)  Employee acknowledges that through his employment with the Company
he has acquired access to information suited to immediate application by a
business in competition with the Company and that, if used by a competitor,
could cause serious harm to the Company. Accordingly, Employee considers the
foregoing restrictions on his future employment or business activities in all
respects reasonable. Employee specifically acknowledges that the Company and its

--------------------------------------------------------------------------------




licensees, as well as the Company's competitors, provide their services
throughout the geographic area specified in Section 1(a) above. Employee
therefore specifically consents to the foregoing geographic restriction on
competition and believes that such a restriction is reasonable, given the scope
of the Company's business and the nature of Employee's position with the
Company.

        (d)  Employee acknowledges the following provisions of Colorado law, set
forth in Colorado Revised Statutes § 8-2-113(2):

Any covenant not to compete which restricts the right of any person to receive
compensation for performance of skilled or unskilled labor for any employer
shall be void, but this subsection (2) shall not apply to:

(a)Any contract for the purchase and sale of a business or the assets of a
business;

(b)Any contract for the protection of trade secrets;

(c)Any contract provision providing for the recovery of the expense of educating
and training an employee who has served an employer for a period of less than
two years;

(d)Executive and management personnel and officers and employees who constitute
professional staff to executive and management personnel.

Employee acknowledges that this Agreement is a contract for the protection of
trade secrets under § 8-2-113(2)(b), and is intended to protect the confidential
information and trade secrets of the Company, and that Employee is an executive
and management employee or professional staff to executive or management
personnel, with the meaning of § 8-2-113(2)(d).

        2.    No Employment Contract; Termination.    This Agreement is not an
employment contract and by execution hereof the parties do not intend to create
an employment contract. This Agreement does not effect the Employee's rights
under his existing employment contract.

        3.    Injunctive Relief; Damages.    Upon a breach or threatened breach
by Employee of any of the provisions of this Agreement, the Company shall be
entitled to an injunction restraining Employee from such breach without posting
a bond. Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies for such breach or threatened breach, including
recovery of damages from Employee.

        4.    Attorney's Fees.    In any action to enforce any of the provisions
of this Agreement, the prevailing party shall be entitled to reasonable
attorneys' fees and costs of investigation and litigation.

        5.    Severability.    It is the desire and intent of the parties that
the provisions of this Agreement shall be enforced to the fullest extent
permissible under the law. Accordingly, if any provision of this Agreement shall
prove to be invalid or unenforceable, the remainder of this Agreement shall not
be affected thereby, and in lieu of each provision of this Agreement that is
illegal, invalid or unenforceable, there shall be added as a part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.
In the event that a court finds any portion of Section 1 to be overly broad, and
therefore unenforceable, the parties intend that the court shall modify such
portion of paragraph 1 to reflect the maximum restraint allowable, and shall
enforce this Agreement and the covenants herein as so modified.

        6.    Entire Agreement; Governing Law.    This Agreement embodies the
entire Agreement between the parties concerning the subject matter hereof and
replaces and supersedes any prior or contemporaneous negotiations, oral
representations, agreements or understandings among or attributable to the
parties hereto. The provisions of this Agreement shall not limit or otherwise
affect Employee's obligations under the provisions of any agreement with the
Company with respect to the nondisclosure of the Company's confidential
information. This Agreement and all performances hereunder shall be governed by
and construed in accordance with the laws of the State of Colorado.

2

--------------------------------------------------------------------------------


        7.    Arbitration.    If a dispute arises between the Employer and the
Employee as to the interpretation of this Agreement, the Employer and the
Employee agree to submit the matter to binding arbitration in accordance with
the Center for Public Resources Rules for Non-Administered Arbitration of
Business Disputes, as modified herein, by a sole arbitrator, in Denver,
Colorado, selected in accordance with the provisions of Section 7(b). The
arbitration shall be governed by the United States Arbitration Act, 9 U.S.C.
§ 1-16, and judgment upon the award rendered by the arbitrator may be entered by
any court having jurisdiction thereof.

        8.    Waiver of Jury Trial.    Employee and the Company hereby agree to
waive their respective rights to a jury trial of any claim or cause of action
based upon or arising out of this Agreement. The scope of this waiver is
intended to be all encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this Agreement, including without
limitation, contract claims, tort claims, breach of duty claims, and all other
common law and statutory claims. Employee and the Company warrant and represent
that each has reviewed this waiver with its legal counsel and that each
knowingly and voluntarily waives its jury trial rights following consultation
with legal counsel. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

        9.    Amendments; Waiver.    This Agreement may not be altered or
amended, and no right hereunder may be waived, except by an instrument executed
by each of the parties hereto. No waiver of any term, provision, or condition of
this Agreement, in any one or more instances, shall be deemed to be or construed
as a further or continuing waiver of any such term, provision or condition or as
a waiver of any other term, provision or condition of this Agreement.

        10.    Assignment.    The Company may assign its rights and obligations
under this Agreement to any subsidiary or affiliate of the Company or to any
acquirer of substantially all of the business of the Company, and all covenants
and Agreements hereunder shall inure to the benefit of and be enforceable by or
against any such assignee. Neither the Agreement nor any rights or duties
hereunder may be assigned or delegated by Employee.

        11.    Binding Effect.    Except as otherwise provided herein, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective legal representatives, heirs, successors and
assigns.

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF the parties have executed this Agreement as of the
date first above written.

COMPANY:   KEY PRODUCTION COMPANY, INC.
a Delaware corporation
 
 
By:
    

--------------------------------------------------------------------------------

    Its:     

--------------------------------------------------------------------------------


EMPLOYEE:
 
    

--------------------------------------------------------------------------------

Monroe Robertson

4

--------------------------------------------------------------------------------



QuickLinks


NONCOMPETE AGREEMENT
